United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 19-2251
                          ___________________________

David Dixon; Jeffrey Rozelle, Jr.; Aaron Thurman; Richard Robards, On behalf of
                   themselves and all others similarly situated

                                          Plaintiffs - Appellees

                                            v.

                                    City of St. Louis

                                         Defendant - Appellant

Vernon Betts, Sheriff; Robin Ransom, Judge, in her official capacity as presiding
 judge; Rex Burlison, in his official capacity as interim Presiding Judge; David
   Roither, Judge, in his official capacity as Division 25 Judge and Duty Judge;
Elizabeth B. Hogan, Judge, in her official capacity as Division 16 Judge and Duty
  Judge; Thomas McCarthy, Judge, in his official capacity as Division 26 Judge

                                                 Defendants

Dale Glass, Commissioner, in his official capacity as St. Louis Commissioner of Corrections

                                         Defendant - Appellant

                               ------------------------------

Texas Public Policy Foundation; Right on Crime; National Association of Pretrial
  Services Agencies; Pretrial Justice Institute; National Association for Public
 Defense; American Civil Liberties Union Foundation; American Civil Liberties
 Union of Missouri; Lawyers' Committee for Civil Rights Under Law; Southern
                              Poverty Law Center

                                  Amici on Behalf of Appellee(s)
                           ___________________________
                                  No. 19-2254
                          ___________________________

  David Dixon; Jeffrey Rozelle, Jr.; Aaron Thurman; Richard Robards, On behalf
                 of themselves and all others similarly situated

                                          Plaintiffs - Appellees

                                            v.

   City of St. Louis; Vernon Betts, Sheriff; Robin Ransom, Judge, in her official
                            capacity as presiding judge

                                                  Defendants

  Rex Burlison, in his official capacity as interim Presiding Judge; Elizabeth B.
Hogan, Judge, in her official capacity as Division 16 Judge and Duty Judge; David
  Roither, Judge, in his official capacity as Division 25 Judge and Duty Judge;
    Thomas McCarthy, Judge, in his official capacity as Division 26 Judge

                                        Defendants - Appellants

Dale Glass, Commissioner, in his official capacity as St. Louis Commissioner of Corrections

                                                  Defendant

                               ------------------------------

Texas Public Policy Foundation; Right on Crime; National Association of Pretrial
  Services Agencies; Pretrial Justice Institute; National Association for Public
 Defense; American Civil Liberties Union Foundation; American Civil Liberties
 Union of Missouri; Lawyers' Committee for Civil Rights Under Law; Southern
                              Poverty Law Center

                                    Amici on Behalf of Appellee(s)
                                    ____________



                                            -2-
                     Appeals from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: December 12, 2019
                              Filed: February 28, 2020
                                   ____________

Before ERICKSON, MELLOY, and KOBES, Circuit Judges.
                          ____________

ERICKSON, Circuit Judge.

         On January 28, 2018, the Plaintiffs, a group of pretrial arrestees who were
detained in St. Louis jails, filed this suit pursuant to 42 U.S.C. § 1983. They
challenge the constitutionality of the procedures by which defendants, state and city
officials, set money bail. By allegedly failing to consider non-monetary conditions
of release, and Plaintiffs’ respective abilities to afford bond, these officials oversee,
it is claimed, an illegal wealth-based detention regime. On June 11, 2019, the district
court granted the Plaintiffs’ motion for class certification and entered a preliminary
injunction enjoining the enforcement of any monetary condition of release resulting
in detention, unless there are findings that detention is necessary because there are no
less restrictive alternatives to ensure the arrestee’s appearance or public safety. The
Defendants have brought this interlocutory appeal of the preliminary injunction. We
have jurisdiction under 28 U.S.C. § 1292(a)(1), and we reverse.

I. Background

       The Plaintiffs’ complaint alleges a system of pretrial detention where secured
bail is routinely ordered without an individualized determination of arrestees’
respective ability to pay, risk of flight, or danger to the public. They assert that
shortly after arrest a bond commissioner recommends to a duty judge that a cash bond

                                          -3-
be set in a certain amount. The duty judge usually accepts the recommendation.
Once the bond is set, those who can post the bond are released while those who are
unable to post the bond are held on bail and afforded an initial appearance within
forty-eight hours. On the way to the appearance, the arrestees are allegedly told by
a police officer that this is not the time to request a bond modification and that it
would be best if they remained silent. If an arrestee asks about bond during the
hearing, the judge tells him that his lawyer should make a motion for a bond
reduction. It is alleged that it usually takes five weeks to receive a bail review
hearing and that at these hearings the judges routinely fail to tailor bond to arrestees’
individual circumstances.

       The Plaintiffs assert that this procedure violates the Due Process and Equal
Protection Clauses of the Fourteenth Amendment and that it contravenes the Missouri
Supreme Court’s rules governing pretrial release, which required judges to “take into
account” information, if available, on an arrestee’s “financial resources” before
setting release conditions. Mo. R. Crim. P. 33.01(e) (1994). Rule 33.01 has been
modified twice in the last year, once on July 1, 2019, and again on January 1, 2020.
The first of these amendments was announced on December 18, 2018, almost six
months before the district court’s injunction. The new rules clarify that a court may
not impose cash bail absent an individualized assessment of an arrestee’s financial
circumstances. They also provide that within seven days of an arrest the court must
conduct a review hearing on the record and make written findings supported by clear
and convincing evidence. Mo. R. Crim. P. 33.01 (2020).

      We stayed the district court’s injunction on July 3, 2019, pending this appeal.

II. Discussion

      The grant of a preliminary injunction is reviewed for abuse of discretion. TCF
Nat’l Bank v. Bernanke, 643 F.3d 1158, 1162 (8th Cir. 2011). We will find an abuse

                                          -4-
of discretion when the district court relies on clearly erroneous factual findings or an
error of law. Phyllis Schlafly Revocable Tr. v. Cori, 924 F.3d 1004, 1009 (8th Cir.
2019). An abuse of discretion also occurs when “a relevant factor that should have
been given significant weight is not considered; when an irrelevant or improper factor
is considered and given significant weight; and when all proper factors, and no
improper ones, are considered, but the court, in weighing those factors, commits a
clear error of judgment.” Novus Franchising, Inc. v. Dawson, 725 F.3d 885, 893 (8th
Cir. 2013) (quotation marks omitted).

       The district court identified the applicable Dataphase factors: “(1) the threat
of irreparable harm to the movant; (2) the state of balance between this harm and the
injury that granting the injunction will inflict on other parties litigant; (3) the
probability that movant will succeed on the merits; and (4) the public interest.”
Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d 109, 114 (8th Cir. 1981) (en banc).
We find, however, that it gave too little weight in its discussion of these factors to the
recent changes to the Missouri rules governing pretrial release. These rules were
announced months before, and took effect just three weeks after, the district court
issued its injunction. And, as the district court recognized, they addressed the very
procedures with which Plaintiffs take issue. Dixon v. City of St. Louis, Case No.
4:19-cv-0112-AGF, 2019 WL 2437026, at *2 (June 11, 2019).

       The district court, in fact, considered the effect of the rule changes on the
question of mootness. See id. at *13 n.10 (“The impending rule change does not
render this case moot.”). But it failed to adequately account for their effect on the
question of whether a preliminary injunction served the public interest in comity
between the state and federal judiciaries. In re SDDS, Inc., 97 F.3d 1030, 1040–41
(8th Cir. 1996) (including comity as a public interest to be considered in a preliminary
injunction analysis). “Few public interests have a higher claim upon the discretion
of a federal chancellor than the avoidance of needless friction with state policies.”
R.R. Comm’n of Tex. v. Pullman Co., 312 U.S. 496, 500 (1941); see also Ruhrgas

                                           -5-
AG v. Marathon Oil Co., 526 U.S. 574, 586 (1999) (“Cooperation and comity, not
competition and conflict, are essential to the federal design.”); Rizzo v. Goode, 423
U.S. 362, 378 (1976) (“Where, as here, the exercise of authority by state officials is
attacked, federal courts must be constantly mindful of the special delicacy of the
adjustment to be preserved between federal equitable power and State administration
of its own law.” (quotation marks omitted)). We note that “[t]his principle of comity
takes on special force when federal courts are asked to decide how state courts should
conduct their business.” Courthouse News Serv. v. Brown, 908 F.3d 1063, 1074 (7th
Cir. 2018).

       The Missouri Supreme Court, by initiating an update to the rules pertaining to
cash bail, was presumably using its superintendence powers to signal to the lower
state courts that the status quo was unacceptable. The Defendants took the hint,
“fully accept[ing] [before the district court] the propriety of compliance with the . .
. new Missouri Rule of Criminal Procedure 33.01, to take effect in two weeks.”
Dixon v. City of St. Louis, Case No. 4:19-cv-0112-AGF, 2019 WL 2509792, at *1
(E.D. Mo. June 17, 2019). These are important facts that distinguish this case from
similar cash-bail cases recently decided by our sister circuits. See Walker v. City of
Calhoun, 901 F.3d 1245, 1251–53 (11th Cir. 2018); ODonnell v. Harris Cty., 892
F.3d 147, 152–55 (5th Cir. 2018). Here the district court resorted to the
“extraordinary remedy” of a preliminary injunction without giving adequate
consideration to the new rules and their implementation. Winter v. NRDC, 555 U.S.
7, 24 (2008). By doing so, it interjected the power of the federal government into the
Missouri Supreme Court’s attempt to police its own lower courts, without
contemplating what this would mean for federal-state relations. This failure
constitutes an abuse of the district court’s discretion.

      We do not decide today whether the district court should have abstained from
hearing the case altogether, but only that it improperly omitted from its analysis “a
relevant factor that should have been given significant weight.” Novus Franchising,

                                         -6-
Inc., 725 F.3d at 893 (quotation marks omitted). On remand the district court should
consider this factor as well as the necessity of an injunction in light of the course of
conduct since this court’s issuance of the stay pending appeal.

III. Conclusion

      The preliminary injunction is vacated and the case remanded for proceedings
consistent with this opinion.
                       ______________________________




                                          -7-